    Case 19-71135          Doc 34         Filed 10/20/20 Entered 10/20/20 18:11:38         Desc Main
                                            Document     Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA

  In re:
            Ricky G. Keister                                         Chapter 13

            Debtor(s).                                               Case No. 19-71135

      AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING

            The attached plan dated Oct. 19 2020 is an amended plan that replaces the ☒confirmed or
  ☐ unconfirmed plan dated July 21, 2020.
            The Court shall hold a hearing on confirmation of the attached plan and any timely filed
  objections on Monday, December 7, 2020, at 9:30 am, at U.S. Bankruptcy Court, 2nd Floor,
  210 Church Ave., SW, Roanoke, VA 24011.
            Parties are advised due to COVID-19 the hearing may be by video or in person. If no
  objections are timely filed, the Court may confirm the case prior to the hearing after the
  deadline for objections passes. Any parties interested in participating must contact the
  Clerk’s Office in the week prior to the hearing for instructions on participation.
            The following describes the section(s) of the plan being amended, the change in treatment,
  the affected creditor(s), and the impact of the change:

Section of Plan           Change in Treatment                     Creditor           Impact of Change
  2.1, 2.4, 2.5          Suspends Oct. and Nov.                                   Delay in payment, but plan
                           2020 plan payments.                      All            extended to compensate
                     Reason: CARES ACT: The debtor has                                     creditors.
                     been laid off due to Covid-19.
                     Length of Plan: 69 - 84 months*.
                     *The Trustee is authorized to extend this
                     plan as necessary up to 84 months to
                     pay a dividend of $1,000 to unsecured
                     creditors if necessary to provide
                     funding. If the plan is extended to meet
                     funding, no notice will be provided if the
                     plan remains in the Cares Act 84 month
                     limitation.

      4.2             Adjusts trustee commission                    All                       None
      4.3                   Adds legal fees                         All               Impacts distribution
      5.1            Notices estimated distribution                 All                Notices estimated
                            of 2% ($1,000)                                        distribution of 2% ($1,000)
  Case 19-71135         Doc 34   Filed 10/20/20 Entered 10/20/20 18:11:38            Desc Main
                                   Document     Page 2 of 8



Note: No new motions for valuation, motion to surrender, motion to approve/reject executory
contract, or motions to avoid liens are contained in this amended plan.

                                                             _/s/Malissa L. Giles
                                                             Counsel for Debtor(s)

Malissa Lambert Giles
P.O. Box 2780
Roanoke VA 24001



      CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


        I certify that a true and correct copy of the Amended Plan Cover Sheet and the Amended
Chapter 13 plan dated Oct. 19,2020 filed electronically with the Court on October 20, 2020, has
been mailed by electronic mail to the address on file with the BNC or used in the filed proof of
claim on Oct. 20, 2020 or mailed by first class mail postage prepaid to other creditors who filed
claims, equity security holders, and other parties in interest, including the United States Trustee,
on October 20, 2020 unless those parties are served automatically via CM/ECF.

                                                             _/s/ Malissa L. Giles_____
                                                             Counsel for Debtor(s)


Malissa Lambert Giles
Giles & Lambert, PC
P.O. Box 2780
Roanoke VA 24001
540-981-9000
mgiles@gileslambert.com
                 Case 19-71135                       Doc 34          Filed 10/20/20 Entered 10/20/20 18:11:38                     Desc Main
                                                                       Document     Page 3 of 8
 Fill in this information to identify your case:
 Debtor 1               Ricky Glenn Keister
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-71135                                                                                 have been changed.
                                                                                                                       2.1, 2.4, 2.5, 4.2, 4.3, 5.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$725.00 per Month for 54* months starting in December 2020. The Oct. and Nov. 2020 payments are suspended.

Reason: CARES ACT: The debtor has been laid off due to Covid-19.
Length of Plan: 69 - 84 months*.

*The Trustee is authorized to extend this plan as necessary up to 84 months to pay a dividend of $1,000 to unsecured creditors if necessary to
provide funding. If the plan is extended to meet funding, no notice will be provided if the plan remains in the Cares Act 84 month limitation.


              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee via epay
                       Other (specify method of payment):

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-71135                       Doc 34             Filed 10/20/20 Entered 10/20/20 18:11:38                 Desc Main
                                                                          Document     Page 4 of 8

 Debtor                Ricky Glenn Keister                                                                Case number


2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

             $8,500.00 paid to date

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $47,65000

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               401(k): Interest in
 Fidelity                      Retirement
 Brokerage                     Planwith Maple                                              Prepetition:
 Services, LLC                 Leaf Foods                                     $214.41                $0.00        0.00%             $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               401(k): Interest in
 Fidelity                      Retirement Plan
 Brokerage                     with Bimbo                                                  Prepetition:
 Services, LLC                 Bakeries                                        $30.38                $0.00        0.00%             $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

Official Form 113                                                                       Chapter 13 Plan                                        Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-71135                       Doc 34          Filed 10/20/20 Entered 10/20/20 18:11:38                      Desc Main
                                                                       Document     Page 5 of 8

 Debtor                Ricky Glenn Keister                                                           Case number


             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                   payment         payments by trustee
                                     2016 Lincoln MKC
                                     15,000 miles
                                     NADA Retail Value:
                                     $23,475.00                                                                          $545.00
 Capital One                         Condition: Good                   $27,454.71                      6.75%             See 8.1                    $32,424.00
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                                                                                                          $52.10
 Wells Fargo                         Loveseat, headboard               $2,647.00                       6.75%             See 8.1                      $3,126.00
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                    Collateral
                                                                                     2017 Ford Focus 10,000 miles
                                                                                     NADA Retail Value: $22,275.00
                                                                                     Condition: Good
 Flagship Credit Acceptance                                                          See original plan and
                                                                                     confirmation order.
Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.


Official Form 113                                                                  Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-71135                       Doc 34          Filed 10/20/20 Entered 10/20/20 18:11:38                    Desc Main
                                                                       Document     Page 6 of 8

 Debtor                Ricky Glenn Keister                                                           Case number

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $4,910.00.

4.3          Attorney's fees.

             a. The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,282.00. (approved and being paid)
             b. Debtor(s)' attorney will be paid $400.00balance due of the total flat fees of $400.00 concurrently with or prior to the payments to
             remaining creditors. These flat fees are for representation and preparation of the amended plan dated 10/19/2020, service thereof, and
             representation at the confirmation hearing.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $787.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 2-3 % of the total amount of these claims, an estimated payment of $ $1,000.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00             .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment           Amount of arrearage to be   Treatment         Estimated
                               property or executory                  payment                       paid                        of arrearage      total
                               contract                                                                                         (Refer to         payments to
                                                                                                                                other plan        trustee
                                                                                                                                section if
                                                                                                                                applicable)

Official Form 113                                                                 Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-71135                       Doc 34          Filed 10/20/20 Entered 10/20/20 18:11:38                    Desc Main
                                                                       Document     Page 7 of 8

 Debtor                Ricky Glenn Keister                                                           Case number

 Name of Creditor              Description of leased                  Current installment           Amount of arrearage to be   Treatment         Estimated
                               property or executory                  payment                       paid                        of arrearage      total
                               contract                                                                                         (Refer to         payments to
                                                                                                                                other plan        trustee
                                                                                                                                section if
                                                                                                                                applicable)



Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             A. ATTORNEYS FEES
             Attorneys Fees noted in Provision 4.3 shall be approved on the confirmation date unless previously objected to.
             Attorneys fees shall be paid ahead of all other claims except adequate protection payments, conduit mortgage
             payments, or any allowed claims arising under 11 USC sec. 507(a)(1) (which claim shall be paid concurrently with
             legal fees), if any, which shall be treated in accordance with the notice in Paragraph 3.C.


             B. ADEQUATE PROTECTION
             Payments shall begin on all secured debts in the amounts below upon the filing of aclaim.

             Creditor: Capital One      Collateral: Auto          Payment: $235.00
             Creditor: Wells Fargo      Collateral: Furniture     Payment: $20.00
              While legal fees are being paid, secured creditors shall receive the payments set forth above. Following payment of
             legal fees, the Trustee is authorized to accelerate payment to all secured creditors.


             C. TREATMENT AND PAYMENT OF CLAIMS.
             1. All creditors must timely file a proof of claim to receive payment from the Trustee.
             2. If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not
                 timely object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution
                 under the Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided
                 or provided for in this case, after the debtor(s) receive a discharge.
             3. If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured,
                 the creditor will be treated as unsecured for purposes of distribution under the Plan.
             4. The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.




Official Form 113                                                                 Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-71135                       Doc 34          Filed 10/20/20 Entered 10/20/20 18:11:38              Desc Main
                                                                       Document     Page 8 of 8

 Debtor                Ricky Glenn Keister                                                       Case number

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X No signature necessary                                               X
       Ricky Glenn Keister                                                   Signature of Debtor 2
       Signature of Debtor 1

 X     /s/ Malissa Lambert Giles                                                Date   10/19/2020
       Malissa Lambert Giles 33955
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.


Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $35,550.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $9,069.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,381.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $48,000.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
